Citation Nr: 1647628	
Decision Date: 12/21/16    Archive Date: 12/30/16

DOCKET NO.  07-00 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a right knee disability.

2.  Entitlement to service connection for a left knee disability.

3.  Entitlement to service connection for a disability of the left leg and foot.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

M. C. Wilson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1967 to April 1976, which includes combat service in the Republic of Vietnam (Vietnam).

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from a June 2004 rating decision that was issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  In May 2008, the Veteran and his spouse testified before the undersigned Acting Veterans Law Judge at a videoconference hearing.  A transcript of this hearing is of record.

In November 2008, August 2010, October 2013, and May 2016, the issues currently on appeal were remanded for additional development.  The appeal has since been returned to the Board for further appellate review.
 

FINDINGS OF FACT

1.  The Veteran does not have a right knee disability that had its onset during active service, manifested within one year of his discharge from active service, was caused or aggravated by a service-connected disability, or was otherwise caused or aggravated by his active service.

2.  The Veteran does not have a left knee disability that had its onset during active service, manifested within one year of his discharge from active service, was caused or aggravated by a service-connected disability, or was otherwise caused or aggravated by his active service.

3.  The Veteran's disability of the left leg and foot did not have its onset during active service, did not manifest within a year after the last date on which the Veteran was exposed to an herbicide agent during active service, did not manifest within one year of his discharge from active service, was not caused or aggravated by a service-connected disability, and was not otherwise caused or aggravated by his active service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a right knee disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1154, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).

2.  The criteria for service connection for a left knee disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1154, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).

3.  The criteria for service connection for a disability of the left leg and foot have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1116, 1154, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Proper notice from VA must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The RO provided the required notice in multiple letters, to include those sent in February 2004, March 2004, and November 2013.

Pursuant to VA's duty to assist, VA has associated with the Veteran's claims file his VA treatment records and statements.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Also associated with the Veteran's file are records from his Social Security Administration (SSA) file, service treatment records (STRs), and VA treatment records.   During his May 2008 hearing, the Veteran reported that one of his treating family physicians died in 1984 and records of his post-service treatment by that provider are not available for review.  Thus, the Board finds that additional development is not needed in this regard.

VA's duty to assist also requires VA to provide an examination or obtain a medical opinion when necessary to decide the claim.  38 U.S.C.A. § 5103A(d)(1); 38 C.F.R. § 3.159(c)(4)(i).  In the present case, VA provided examinations and obtained opinions in September 2007, January and February 2009, September 2010, and May 2016.  Review of the examination reports provided in May 2016 indicate that the examining physician reviewed the Veteran's relevant medical history before offering detailed opinions regarding the potential etiology of the Veteran's claimed conditions.  Thus, the Board finds these reports highly probative.  See Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

As acknowledged previously, the Veteran was afforded a hearing before the undersigned AVLJ, during which he presented oral argument in support of his claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer or VLJ who chairs a hearing fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during the hearing, the AVLJ enumerated the issues on appeal and solicited information regarding the elements of the claims that were lacking to substantiate the Veteran's claims for benefits.  In addition, the AVLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claims.  The Board finds that, consistent with Bryant, the AVLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and the Board can adjudicate the claims based on the current record.

As acknowledged previously, these matters were previously before the Board in November 2008, August 2010, October 2013, and May 2016, at which time they were remanded for additional development.  The Board finds that, to the extent possible, VA has substantially complied with the directives of the previous remands and no further development is necessary.  Stegall v. West, 11 Vet. App. 268 (1998).

In summary, no further notice or assistance to the Veteran is required for a fair adjudication of his claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  All necessary development has been accomplished and appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Service Connection Claims

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2015).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).

Further, service connection may be established on a secondary basis for a disability which was either caused or aggravated by a service-connected disability.  38 C.F.R. § 3.310(a) (2015); Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

Service connection may also be granted through the application of statutory presumptions for chronic conditions, such as arthritis and organic diseases of the nervous system.  See 38 C.F.R. §§ 3.303(b), 3.309(a) (2015); see also 38 U.S.C.A. §§ 1101(3) (West 2014).  First, a claimant may benefit from a presumption of service connection where a chronic disease has been shown during service.  38 C.F.R. § 3.303(b).  In the alternative, if a chronic disease was not shown in service, but manifested to a degree of 10 percent or more within some specified time after separation from active service, such disease shall be presumed to have been incurred or aggravated in service, even if there is no evidence of such disease during service.  38 U.S.C.A. §§ 1112(a)(1), 1137 (West 2014); 38 C.F.R. § 3.307(a)(3) (2015).  The application of these presumptions operate to satisfy the "in-service incurrence or aggravation" element and establish a nexus between service and a present disability, which must be found before entitlement to service connection can be granted.

In the case of any veteran who engaged in combat with the enemy in active service with a military, naval, or air organization of the United States during a period of war, campaign, or expedition, the Secretary shall accept as sufficient proof of service-connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service, and, to that end, shall resolve every reasonable doubt in favor of the veteran.  38 U.S.C.A. § 1154(b) (West 2014).

The Board notes that the provisions of 38 U.S.C.A. § 1154(b) aid the combat veteran by relaxing the adjudicative evidentiary requirements for determining what happened in service.  See Collette v. Brown, 82 F.3d 389, 392 (Fed. Cir. 1996) (noting that "[§] 1154(b) does not create a statutory presumption that a combat veteran's alleged disease or injury is service connected," but "considerably lighten[s] the burden of a veteran who seeks benefits for an allegedly service-connected disease or injury and who alleges that the disease or injury was incurred in, or aggravated by, combat service.")

VA must give due consideration to all pertinent lay and medical evidence in a case where a Veteran is seeking service connection.  38 U.S.C.A. § 1154(a).

A.  Bilateral Knee Disability

During the May 2008 Board hearing, the Veteran's representative reported that the Veteran injured his knees in a November 1968 jeep accident while he was stationed in Vietnam.  The Veteran testified that he was treated for a knee problem in service, and after service, he sought treatment for his knees in November or December 1976.  Notably, he testified that he has had problems with his knees since the 1968 accident and that these problems existed prior to a post-service motor vehicle accident (MVA) that occurred in 1983.  Review of the record indicates that the Veteran was actually injured in a post-service MVA in July 1982.

Consistent with his hearing testimony, the Veteran has submitted multiple statements in which he reported having injured his knees, left leg, and left foot in combat during an incident where the vehicle he was driving was on a bridge that was blown up, which caused him to drive off the road and into a rice paddy.  The Veteran has submitted statements from several individuals in support of his claim that he sustained the noted injuries.

In a June 2005 statement, J.D., who indicated that he was the medic for the unit to which the Veteran was attached, reported that a bridge was blown up when the Veteran was driving on it.  He reported that the Veteran was driving a 3/4 ton truck with about twelve men in it when it was hit by a rocket-propelled grenade (RPG) and run into a rice paddy.  He stated that the Veteran was thrown against the dashboard of the truck impelling his knees, and noted that the Veteran had shrapnel in his foot and left shoulder and was bandaged up and sent to the first aid station.  J.D. stated that his tank was in the middle of the bridge when the bridge was blown up and it ended up in the river.

An STR dated in November 1974 documents right knee pain behind the patella.  Notably, the evaluating clinician reported that there was no injury or trauma.  The Veteran's April 1976 separation examination report indicates that the Veteran's lower extremities and musculoskeletal system were normal upon separation, and he was negative for defects and diagnoses generally.  This examination report contains physical profiles that are divided into six categories (P, U, L, H, E, S).  "The 'P' stands for 'physical capacity or stamina' . . . [and] the 'L' stands for 'lower extremities' . . . .  Para. 9-3(b)(1)-(6), Army Regulation (AR) 40-501, Change 35 (Feb. 9, 1987)."  Odiorne v. Principi, 3 Vet. App. 456, 457 (1992).  "'L' or 'lower extremities' includes 'the feet, legs, pelvic girdle, lower back musculature, and the lower spine (lower lumbar and sacral) in regard to strength, range of motion, and general efficiency.'  Para. 9-3(b)(1)(3), AR 40-501, Change 35."  Id.   In Odiorne, the Court of Appeals for Veterans Claims observed that the "PULHES" profile reflects the overall physical and psychiatric condition of the examinee on a scale of 1 (high level of fitness) to 4 (a medical condition or physical defect which is below the level of medical fitness for retention in the military service).  Notably, the number "1" appears in categories "P" and "L" in the physical profiles that were recorded in April 1976.

A Report of Accidental Injury (VA Form 21-4176) that was received in December 1982 documents the July 1982 MVA that affected an unspecified knee and resulted in the fracture of an unspecified leg in addition to other injuries.

An August 1983 VA examination report indicates that the Veteran fractured his left femur and patella in the 1982 accident, which necessitated partial surgical removal of the patella.  It was noted that he attempted to go back to work as a bulldozer operator after the 1982 MVA, but vibrations cause severe pain in his knee.  The examiner diagnosed the Veteran with residuals of fracture of the left femur and left patella with limitation of motion of left knee.

VA provided another examination in February 1984, at which time left hip and leg pain were noted.  An examiner noted diagnoses that included the following: (1) status post fracture of the mid shaft of the left femur with residual symptoms of pain during prolonged ambulation, and (2) partial patellectomy of the left knee with residual symptoms of limitation of full flexion and weakness of extension.

A March 1984 VA neurologic examination report documents a normal motor examination of the lower extremities and normal strength in the lower extremities.

In December 2003, non-VA physician Dr. K.A. documented an unstable left knee with advanced osteoarthritis.  Shortly thereafter, in January 2004, a VA clinician noted that the Veteran's chronic knee problems are due to an accident years ago, but did not specify whether the accident occurred during his period of active service.  In addition, in August through November 2004, clinicians noted the Veteran's report that he injured his knees, legs, and low back and has experienced chronic pain since a 1968 MVA in Vietnam.

In September 2007, VA provided a joints examination during which the Veteran was diagnosed with status post right knee strain with residual pain.  The examiner reported that the Veteran's records only document treatment of right knee pain on one occasion during service-in November 1974-and there was no follow-up treatment during service or after his discharge from service.  The examiner indicated that it was his opinion that the Veteran's current complaints of a right knee condition are not related to his active service.  As acknowledged in prior remands, the Board notes that the examiner did not discuss the Veteran's claims of having injured his knees during a November 1968 MVA, which the Board notes must be considered in light of the Veteran's credible reports of combat activity and credible, corroborating buddy statements that attest to the same.  Thus, the Board finds that the examiner's opinion as to the etiology of the Veteran's claimed right knee disability is not probative as to this issue.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007) ("the Board retains discretion to make credibility determinations and otherwise weigh the evidence submitted").

The report of a January 2009 VA joints examination documents the Veteran's report that, in November 1968, he suffered shrapnel wounds to his left knee and foot and also hit both of his knees against the dash board of a truck he was driving when an RPG hit the truck.  The examiner noted impressions of bilateral knee contusion in 1968 and trauma to the left knee in 1982, and opined that he cannot determine whether the Veteran's current knee pain is due to his contusion in 1968 without resort to mere speculation.

The physician who examined the Veteran in January 2009 provided an addendum opinion in February 2009.  The examiner stated that it is less likely than not that the Veteran's current knee pain is a result of his reported in-service injury because the claims file is negative for records indicating any problems with the knees other than the November 1974 STR that notes right knee pain.

Although the examiner addressed the Veteran's reports of having injured his knees in combat in November 1968, the examiner found the lack of corroborating evidence of such an injury probative in determining whether the Veteran's current disability is related to service.  As acknowledged previously, the Veteran has offered credible reports of combat activity and injuries sustained during combat, which the examiner should accept in lieu of records that document the specific injuries.  38 U.S.C.A. § 1154(b).  Thus, the Board finds that the examiner's opinion as to the etiology of the Veteran's claimed bilateral knee disability is not probative.  See Jandreau, 492 F.3d at 1376.

This examiner also provided another opinion in September 2010.  At that time, the examiner opined that it is less likely as not that the Veteran's current knee pain is a continuation of knee pain noted in service, as we do not have any evidence of chronicity.

In May 2016, a VA examiner endorsed that the Veteran does not have degenerative or traumatic arthritis and that there are no other significant diagnostic test findings and/or results.  Further, the examiner noted the Veteran's report that his knee pain is related to his neuropathy, referenced a January 2009 imaging study that indicated that the Veteran's right knee was negative at that time, and referenced a September 2007 imaging study that noted an impression of an old fracture and a negative finding of acute bony abnormality, fracture, or dislocation.  Notably, the examiner reported that the Veteran denied a current knee condition and complained of neuropathic pain in his bilateral lower extremities, which is addressed in the next section of this decision.

The Board notes that generally, evidence of a present disability is necessary before service connection may be granted.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) ("Congress specifically limits entitlement to service-connected disease or injury where such cases have resulted in a disability . . . in the absence of a proof of present disability there can be no claim.").  However, to the extent that the Veteran has a bilateral knee disability that is separate from his neuropathy of the bilateral lower extremities, the Board notes that service connection for a bilateral knee disability is not warranted.  In so finding, the Board finds the Veteran's reports of an in-service knee injury credible and probative, but finds April 1976 medical findings of normal lower extremities highly probative with regard to whether the Veteran had a bilateral knee disability upon his discharge from active service.  See Jandreau, 492 F.3d at 1376.

In light of the foregoing, the Board finds that direct service connection is not warranted because the evidence does not show that he has a knee disability that had its onset during active service or is otherwise related to his period of active service.  Further, to the extent that the Veteran's current condition may be considered a chronic disability under 38 C.F.R. § 3.309(a), the Board notes that he is not entitled to presumptive service connection for a chronic condition because such a condition was not shown during service or manifested to a compensable degree within one year of his discharge from service, and the evidence does not demonstrate chronicity of such a condition absent an intercurrent cause-his 1982 MVA.

In addition, there is no competent and adequate evidence of record that shows that the Veteran's knee disability was caused or aggravated by his service-connected posttraumatic stress disorder (PTSD).  In so finding, the Board acknowledges an article that the Veteran submitted in August 2012 that indicates that "people with PTSD are more likely to experience a number of physical health problems," but finds that the article is of little probative value because it does not address the Veteran's specific medical history and does not offer supporting rationale regarding the likely etiology of the claimed conditions in light of the Veteran's medical history.  See Stefl, 21 Vet. App. at 124-25; Nieves-Rodriguez, 22 Vet. App. at 304.

Additionally, notwithstanding the Veteran's combat service, the evidence does not demonstrate that there is a causal relationship between his disability and his service, which is required in order for the combat presumption to apply.

The Board recognizes that the Veteran has asserted that there is a causal relationship between his service and his current bilateral knee disability, but finds that he is not competent to provide evidence pertaining to complex medical issues such as the etiology of his condition.  Jandreau, 492 F.3d at 1376-77; Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (although non-expert opinions regarding nexus are not to be categorically rejected, a layperson's competence to provide a nexus opinion depends on the facts of the particular case).  Whether the Veteran has a condition that was present upon his discharge from service or a condition that manifested many years later is related to his period of active service is a complex question that is not answerable by personal observation alone or by the application of knowledge within the realm of a lay person.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge); see also Jandreau, 492 F.3d at n.4.  Thus, the Board finds that there is no competent evidence that demonstrates that there is a nexus between the Veteran's service, or service-connected disabilities, and any current bilateral knee disability.

For the foregoing reasons, the Board finds that the preponderance of the evidence is against finding that the Veteran has a bilateral knee disability that had its onset during his active service, had its onset during an applicable presumptive period, was caused or aggravated by a service-connected disability, or is otherwise related to his active service. Thus, the appeal must be denied.  There is no reasonable doubt to be resolved in this case.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

B.  Disability of the Left Leg and Foot

A veteran who, during active service, served in Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii).  If a veteran is presumed to have been exposed to an herbicide during such active service, the veteran shall be service connected for the diseases listed under 38 C.F.R. § 3.309(e), such as "early-onset peripheral neuropathy," if the disability manifested to a degree of 10 percent or more at any time after service.  See 38 C.F.R. § 3.307(a)(6)(ii).

The Board notes that effective for claims pending on September 6, 2013, VA replaced the term "acute and subacute peripheral neuropathy" with the term "early-onset peripheral neuropathy" in 38 C.F.R. § 3.309(e).  A neuropathy is "early onset" if abnormalities appear within a year after external exposure has ended.  See Final Rule, Diseases Associated With Exposure to Certain Herbicide Agents: Peripheral Neuropathy, 78 Fed. Reg. 54763 -54766 (Sep. 6, 2013).  Notably, the "[National Academy of Sciences (NAS)] concluded that there is inadequate or insufficient evidence to determine whether there is an association between exposure to herbicides (including Agent Orange) and delayed-onset chronic neuropathy."  Id.  "[T]here are no data to suggest that exposure to herbicides can lead to the development of delayed-onset chronic peripheral neuropathy many years after termination of exposure in those who did not originally experience early-onset neuropathy."  Id. 

Here, during his May 2008 Board hearing, the Veteran asserted that he has peripheral neuropathy of the left leg and foot due to his conceded in-service exposure to Agent Orange and the aforementioned in-service MVA.  He also testified that he sought treatment for a left leg and foot condition in December 1976.  Additionally, in a March 2006 statement, the Veteran reported that he went to sick call for left foot pain in December 1969.

The Veteran's STRs are negative for diagnoses or complaints of a neurological abnormality of the lower extremities.  His April 1976 separation examination report indicates that the Veteran's lower extremities and neurological system were normal upon separation, and he was negative for defects and diagnoses generally.  As noted previously, a contemporaneous physical profile indicates that the Veteran had a high level of fitness with regard to his physical capacity and lower extremities at that time.

In a July 2003 VA Pain Assessment note, it is documented that the Veteran reported having tingling and numbness in the feet and legs that had onset six months prior.  VA treatment records also document the Veteran's November 2003 report of worsening bilateral lower extremity neuropathy.

In January 2004, it was noted that the Veteran has a history of chronic peripheral neuropathy of unclear etiology and that he has had left knee neuropathic pain since 1982.  Also in January 2004, a VA physician noted that the Veteran's current peripheral neuropathy is "possibly" related to his exposure to Agent Orange, and in February 2004, a VA physician noted that the Veteran has neuropathy secondary to Agent Orange exposure.  The Board notes that the second January 2004 opinion fails to indicate with any reasonable certainty that the Veteran's condition was caused or aggravated by Agent Orange, and the clinician who provided the second January 2004 opinion and the clinician who provided an opinion in February 2004 both failed to provide supporting rationale for their opinions.  Thus, the Board finds that they are inadequate and are of little probative value.  Nieves-Rodriguez, 22 Vet. App. at 303-04 (noting that "most of the probative value of a medical opinion comes from its reasoning.  Neither a VA medical examination report nor a private medical opinion is entitled to any weight in a service-connection or rating context if it contains only data and conclusions."); see also Jandreau, 492 F.3d at 1376.

In June 2004, a VA clinician noted the Veteran's report that his neuropathy symptoms started in 1969, which was when he first noted that his feet would fall asleep.  He also reported that his symptoms got progressively worse over the years, the condition mainly affects his lower extremities, his left foot is completely numb, and his weakness is worse in his left leg.  Similarly, in August 2004, he reported that he has had intermittent left lower extremity/foot pain since 1969.

In August 2004, a clinician noted that the Veteran's chronic lower left leg and foot pain is "apparently . . . secondary to a non-military related [MVA]."  Notably, in an addendum to that note, the reporting clinician indicated that the Veteran reported having peripheral neuropathy, but the presentation of his condition (a cold, purple foot) is more vascular.  Another August 2004 VA treatment note that was submitted by the Veteran documents multiple diagnoses, including status post multiple shrapnel injury to his left lower extremity, status post multiple traumatic injuries to left leg, reflex sympathetic dystrophy of the left foot, and neuropathic pain symptom.

In November 2004 and November 2005, clinicians noted the Veteran's reported in-service shrapnel injury to the left leg and subsequent burning pain and tingling in the left foot that was diagnosed as reflex sympathetic dystrophy of the left lower extremity, a condition that is not well understood.  The clinician who evaluated the Veteran in November 2004 indicated that the timeline of the Veteran's chronic burning pain in the left foot suggests a possibility of past traumatic vascular and/or neurologic injury to the left leg, but peripheral vascular disease must be ruled out as well.  Notably, the clinician who evaluated the Veteran in November 2005 reported that X-rays of the left foot were essentially within normal limits at that time.

In September 2007, VA provided a spine examination during which an examiner noted a diagnosis of Complex Regional Pain Syndrome (CRPS) of the left foot, which causes decreased sensation of the left lower leg.  

In January and February 2009, a VA examiner opined that he would have to resort to mere speculation to provide an opinion as to whether the Veteran's left leg and foot condition is due to service or his exposure to Agent Orange because the record does not indicate that the Veteran was actually exposed to Agent Orange and treatment records regarding his in-service shrapnel injury are not available.  The Board notes that the Veteran is entitled to the presumption that he was exposed to the herbicide Agent Orange under 38 C.F.R. § 3.307(a)(6) because of the time he spent on the ground in Vietnam.  In addition, the Board notes again that the Veteran has offered credible reports of combat activity and injuries sustained during combat that should be accepted in lieu of records that document the specific injuries.  38 U.S.C.A. § 1154(b).  The Board finds therefore that the examiner's opinion, which does not address whether it is at least as likely as not that the claimed disability is a result of his presumed exposure to Agent Orange and which does not accept the Veteran's reports of injury as proof of actual injury, is inadequate in light of the facts presented.

In September 2010, the physician who offered opinions in January and February 2009 examined the Veteran and offered an additional opinion regarding the etiology of his claimed left leg and foot condition.  Again, the examiner opined that it is less likely as not that the Veteran's current left lower extremity and foot symptoms are secondary to the November 1968 incident, as we do not have any formal treatment records.  Further, the examiner noted that because there are no treatment records indicating treatment for exposure to Agent Orange or peripheral neuropathy symptoms, it is less likely as not that the Veteran's current symptoms are secondary to Agent Orange.

In March 2012, the Veteran underwent a VA brain and spinal cord examination.  The report of that examination indicates that the Veteran had multiple strokes from June 2007 to April 2011, and the examiner noted that the following problems are associated with his diagnosis: cerebrovascular accident (CVA), numbness, gait difficulty, and speech problems.  The examiner commented that the Veteran has bilateral peripheral neuropathy of the lower extremities that is of unclear etiology and is possibly related to past alcohol use.  The examiner also noted that some records indicate that the Veteran's left lower extremity condition is reflex sympathetic dystrophy due to prior trauma, but some records are not clear and current findings are more consistent with peripheral neuropathy and peripheral vascular disease (PVD).

In May 2016, a VA examiner noted that imaging confirmed that the Veteran has a normal left foot and only has neuropathy.  In response to a prompt to address whether the Veteran has lower extremity early-onset peripheral neuropathy, the examiner noted that there is no evidence of peripheral neuropathy in service and the earliest evidence of peripheral neuropathy is in a November 2003 VA progress note that indicates that the condition began one year prior.  The examiner also opined that it is less likely as not that the Veteran's peripheral neuropathy of the lower extremities is related to service because, as noted previously, there is no evidence of this condition in service and the earliest evidence of this condition is a 2003 progress note.  The examiner explained that the Veteran's CRPS and reflex sympathetic dystrophy are the same condition and occurred in the left foot due to the Veteran's 2011 stroke, which the March 2012 examiner found is not related to his service-connected heart disability.  In addition, the physician noted that there is no medical literature that supports the proposition that PTSD and coronary artery disease (CAD), which are disabilities for which the Veteran has service connection, cause or aggravate peripheral neuropathy.

Based on the foregoing, the Board finds that service connection is not warranted for a disability of the left leg and foot.

First, the Board will address whether service connection is warranted on a direct basis.  With regard to CRPS and reflex sympathetic dystrophy, which was diagnosed at various times throughout the period on appeal, the competent evidence of record shows that this condition was caused by a stroke that is not of service origin.  Second, the evidence shows that direct service connection for peripheral neuropathy of the left lower extremity is not warranted because the competent evidence of record fails to show that this condition had its onset during the Veteran's period of active service or was otherwise caused or aggravated by the Veteran's period of active service.  In so finding, the Board notes that the Veteran reported experiencing numbness in service after his 1968 accident, but finds that the Veteran is not competent to note that this numbness was due to neuropathy at that time, as he is not competent to provide evidence regarding complex medical questions such as the etiology and diagnosis of neurological conditions.  Layno, 6 Vet. App. at 469-70.  Further, the Board finds it highly probative that the Veteran did not have a neurological condition upon his discharge from active service.

With regard to the applicability of the chronic disease presumption, the Board also finds that the evidence fails to demonstrate that the Veteran has a left leg and foot disability that was shown during service or manifested to a compensable degree within one year of his discharge from active service.

In addition, with regard to the Veteran's presumed exposure to Agent Orange, the Board notes that because the evidence does not show that his condition manifested to a degree of 10 percent of more within one year of his separation from active service, it is reasonable to find that the condition did not become manifest to a degree of 10 percent or more within a year after the last date on which he may have been exposed to an herbicide agent during active service.  See 38 U.S.C.A. § 1116(a)(1); 38 C.F.R. §§ 3.307(a)(6)(ii), 3.309(e).  Thus, the evidence does not show that the Veteran has early-onset peripheral neuropathy, which is required in order to warrant presumptive service connection on the basis of exposure to an herbicide agent.  Notably, there is also no competent evidence that shows that the Veteran's exposure to Agent Orange was a direct cause of the Veteran's current disability.  Stefl, 21 Vet. App. at 124; Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

Although the Veteran has combat service, the evidence does not demonstrate that there is a causal relationship between his disability and his service, which is required in order to grant service connection.

For the reasons explained above, the Board concludes that the preponderance of the evidence is against finding that the Veteran's current disability of the left leg and foot had its onset during active service, manifested within one year of his discharge from active service, was caused by any event, injury, or disease during active service, was caused or aggravated by a service-connected disability, or was otherwise caused or aggravated by his active service.  The preponderance of evidence is, therefore, against a finding of service connection for a disability of the left leg and foot, and the appeal must be denied as to this issue.  There is no reasonable doubt to be resolved in this case.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53.


ORDER

Service connection for a right knee disability is denied.

Service connection for a left knee disability is denied.

Service connection for a disability of the left leg and foot is denied.



____________________________________________
JOHN H. NILON
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


